Name: 79/545/EEC: Commission Decision of 8 June 1979 nominating members of the advisory committee on customs matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-14

 Avis juridique important|31979D054579/545/EEC: Commission Decision of 8 June 1979 nominating members of the advisory committee on customs matters Official Journal L 146 , 14/06/1979 P. 0034 - 0034****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 299 , 26 . 10 . 1978 , P . 39 . COMMISSION DECISION OF 8 JUNE 1979 NOMINATING MEMBERS OF THE ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 79/545/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COMMISSION DECISION OF 7 NOVEMBER 1973 SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 1 ), AS AMENDED BY THE DECISION OF 20 OCTOBER 1978 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS IT IS FOR THE COMMISSION TO REPLACE OR REAPPOINT MEMBERS OF THE COMMITTEE WHOSE TERM OF OFFICE HAS EXPIRED , HAS DECIDED AS FOLLOWS : ARTICLE 1 MR GERECKE ( GERMANY ), REPRESENTATIVE OF RAIL TRANSPORT , IS APPOINTED AS A MEMBER OF THE COMMITTEE IN PLACE OF MR SCHUBERT , WHO HAS RESIGNED , FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH WILL BE UNTIL 5 NOVEMBER 1981 . ARTICLE 2 THE FOLLOWING SHALL BE NOMINATED MEMBERS OF THE ADVISORY COMMITTEE FOR A PERIOD OF THREE YEARS : MESSRS LYNCH ( IRELAND ), RAVN ( DENMARK ) AND WROBLEWSKI ( GERMANY ), REPRESENTATIVES OF CONSUMERS . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 15 JUNE 1979 . DONE AT BRUSSELS , 8 JUNE 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION